

113 S1947 RS: Government Publishing Office Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 357113th CONGRESS2d SessionS. 1947IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Ms. Klobuchar (for herself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationApril 10, 2014Reported by Mr. Schumer, without amendmentA BILLTo rename the Government Printing Office the Government Publishing Office, and for other purposes.1.Short titleThis Act may be cited as the
		  Government Publishing Office Act of 2014.2.Redesignation of Government Printing Office to Government Publishing Office(a)In generalThe Government Printing Office is hereby redesignated the Government Publishing Office.(b)ReferencesAny reference to the Government Printing Office in any law, rule, regulation, certificate,
			 directive, instruction, or other official paper in force on the date of
			 enactment of this Act shall be considered to refer and apply to the
			 Government Publishing Office.3.Redesignation of Public Printer to Director of the Government Publishing Office(a)Title 44, United States CodeTitle 44, United States Code, is amended—(1)by striking Public Printer each place that term appears and inserting Director of the Government Publishing Office; and(2)in the heading for each of sections  301, 302, 303, 304, 305, 306, 307, 502, 710, 1102, 1111, 1115,
			 1340, 1701, 1712, and 1914, by striking Public Printer and inserting Director of the Government Publishing Office.(b)Other referencesAny reference in any law other than in title 44, United States Code, or in any rule, regulation,
			 certificate, directive, instruction, or other official paper in force on
			 the date of enactment of this Act to the Public Printer shall be
			 considered to refer and apply to the Director of the Government Publishing
			 Office.4.Redesignation of Deputy Public Printer to Deputy Director of the Government Publishing Office(a)Title 44, United States CodeTitle 44, United States Code, is amended—(1)by striking Deputy Public Printer each place that term appears and inserting Deputy Director of the Government Publishing Office; and(2)in the heading for each of sections  302 and 303, by striking Deputy Public Printer and inserting Deputy Director of the Government Publishing Office.(b)Other referencesAny reference in any law other than in title 44, United States Code, or in any rule, regulation,
			 certificate, directive, instruction, or other official paper in force on
			 the date of enactment of this Act to the Deputy Public Printer shall be
			 considered to refer and apply to the Deputy Director of the Government
			 Publishing Office.5.Director requirementsSection 301 of title 44, United States Code, is amended—(1)in the first sentence, by striking , who must be a practical printer and versed in the art of bookbinding,; and(2)in the second sentence, by striking His and inserting The.6.Deputy Director requirementsSection 302 of title 44, United States Code, is amended—(1)in the first sentence, by striking , who must be a practical printer and versed in the art of bookbinding,; and(2)in the second sentence—(A)by striking He and inserting The Deputy Director of the Government Publishing Office;(B)by striking perform the duties formerly required of the chief clerk,;(C)by striking , and perform and inserting and perform; and(D)by striking of him.7.Other conforming amendmentsChapter 3 of title 44, United States Code is amended—(1)in the first sentence of section 304, by striking or his and inserting or the Director's;(2)in section 305(a)—(A)by striking he considers and inserting the Director considers; and(B)by striking He may not and inserting The Director of the Government Publishing Office may not;(3)in section 306, by striking his direction and inserting the direction of the Director;(4)in section 308—(A)in subsection (b)(1)—(i)by striking his accounts and inserting the accounts of the disbursing officer; and(ii)by striking his name and inserting the name of the disbursing officer;(B)in subsection (b)(2)—(i)by striking his estate and inserting the estate of the disbursing officer;(ii)by striking to him and inserting to the deputy disbursing officer; and(iii)by striking his service and inserting the service of the deputy disbursing officer;  and(C)in subsection (c)(1)—(i)by striking by him and inserting by such officer or employee;(ii)by striking his discretion and inserting the discretion of the Comptroller General; and(iii)by striking whenever he each place that terms appears and inserting whenever the Comptroller General;(5)in section 309—(A)in the second sentence of subsection (a), by striking by him and inserting by the Director; and(B)in subsection (f), by striking his or her discretion and inserting the discretion of the Comptroller General;(6)in section 310, by striking his written request and inserting the written request of the Director;(7)in section 311(b), by striking he justifies and inserting the Director justifies;(8)in section 312, by striking his service and inserting the service of such officer; and(9)in section 317, by striking his delegate and inserting a delegate of the Director.April 10, 2014Reported without amendment